DETAILED ACTION
Claims 1, 4-5, 8-11, 14, 16, 19, 22 and 28-29 are presented for examination.
	Applicant’s Amendment filed September 28, 2021 has been entered into the present application. 
	Claims 1, 4-5, 8-11, 14, 16, 19, 22 and 28-29 remain pending. No claims are amended.
Applicant’s arguments, filed September 28, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of the invention of Group II (original claims 1-12, 14, 17, 18, 21, 22), directed to a method for treating pulmonary edema associated with heart failure in a domestic animal comprising administering to said domestic animal torasemide or a pharmaceutically acceptable salt thereof at a therapeutically effective dose ranging from about 0.10 mg/kg/day to about 0.50 mg/kg/day, as stated in the reply filed December 21, 2018, which is still in effect over the claims. 
	Accordingly, claims 16 and 19 remain withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter. 
	Applicant’s instant claims 1, 4-5, 8-11, 14, 22 and 28-29 are presently under examination and are treated on the merits infra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 4-5, 8-11, 22 and 28 remain rejected under 35 U.S.C. 103 as being unpatentable over Sumner et al. (“Management of Respiratory Emergencies in Small Animals”, Veterinary Clinics of North America: Small Animal Practice, 2013 July; 43(4):799-815) in view of Atkins (“Canine Heart Failure – Current Concepts”, World Small Animal Veterinary Association, World Congress Proceedings, 2007, p.1-10) and Uechi et al. (“The Effects of the Loop Diuretics Furosemide and Torasemide on Diuresis in Dogs and Cats”, J. Vet. Med. Sci., 2003; 65(1):1057-1061), each already of record, for the reasons of record set forth at p.3-7 of the previous Office Action dated June 1, 2021, of which said reasons are herein incorporated by reference. 

2.	Claim 14 remains rejected under 35 U.S.C. 103 as being unpatentable over Sumner et al. (“Management of Respiratory Emergencies in Small Animals”, Veterinary Clinics of North America: Small Animal Practice, 2013 July; 43(4):799-815) in view of Atkins (“Canine Heart Failure – Current Concepts”, World Small Animal Veterinary Association, World Congress Proceedings, 2007, p.1-10) and Uechi et al. (“The Effects of the Loop Diuretics Furosemide and Torasemide on Diuresis in Dogs and Cats”, J. Vet. Med. Sci., 2003; 65(1):1057-1061),

further in view of Caro-Vadillo et al. (“Effect of Short-Term Treatment with Perindopril, Torsemide and Restricted-Sodium Diet in Dogs with Atrioventricular Valvular Insufficiency”, J. Appl. Anim. Res., 2006; 29:105-108), citing to CN 1946379 B (Published May 16, 2012) with its English machine translation, as evidence, 
each already of record, for the reasons of record set forth at p.7-9 of the previous Office Action dated June 1, 2021, of which said reasons are herein incorporated by reference. 

3.	Claim 29 remains rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al. (“Use of the Loop Diuretic Torsemide in Three Dogs with Advanced Heart Failure”, Journal of Veterinary Cardiology, 2011; 13:287-292) in view of Caro-Vadillo et al. (“Effect of Short-Term Treatment with Perindopril, Torsemide and Restricted-Sodium Diet in Dogs with Atrioventricular Valvular Insufficiency”, J. Appl. Anim. Res., 2006; 29:105-108), each already of record, for the reasons of record set forth at p.9-11 of the previous Office Action dated June 1, 2021, of which said reasons are herein incorporated by reference. 

Response to Applicant’s Arguments and §1.132 Declaration of Emilie Guillot, DVM
In reply, Applicant addresses the rejections collectively, stating that the ordinarily skilled artisan must take Uechi’s teachings pertaining to kaliuresis following torasemide administration using single dose or 7 day administration in light of his disclosure pertaining to the diuretic effect of torasemide using single dose or 7 day administration (Remarks, p.4-5). Applicant opines that “24-hr urine production with torasemide after administration for 7 days was greater than 1 day administration in MR [mitral regurgitation, a form of heart failure] dogs”, thereby suggesting that the skilled artisan would have been motivated “to administer torasemide to induce diuresis for the treatment of pulmonary edema due to heart failure for 7 days or longer” in light of Uechi’s teachings that “longer-term administration for 7 days in dogs with heart failure resulted in greater diuresis than a single administration” (Remarks, p.5-6).
The arguments have been fully and carefully considered, but are not found persuasive. 

Even if the ordinarily skilled artisan interpreted Uechi et al. as suggesting that torasemide should be administered for > 7 days to maximize diuresis and mitigate kaliuresis (excessive excretion of potassium in the urine) in dogs with heart failure, Applicant’s claim 1 does not actually preclude administration of torasemide for a duration longer than 3-5 days. Instant claim 1 requires only that the therapeutically effective dose of 0.25-0.35 mg/kg/day torasemide be administered to the domestic animal for 3-5 days, but it does not require that administration of this dose of torasemide is discontinued following this 3-5 day period. Applicant’s claim 29 also does not preclude administration of torasemide for a duration longer than 3-5 days, as claim 29 requires administration of “an initial dose” of 0.25-0.35 mg/kg/day torasemide for a 3-5 day period followed by “a maintenance dose” of 0.13-0.25 mg/kg/day. The overlap between Applicant’s “initial dose” and “maintenance dose” of torasemide is clearly indicative of the fact that torasemide administration is neither expressly discontinued nor necessarily modified In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that “[t]he longer administration time frame is consistent with the teachings of the other references cited by the Examiner”, further citing to Caro-Vadillo’s teachings that “disclose[s] administering 0.2 mg/kg/day torasemide for 4 weeks, i.e., 28 days” (Remarks, p.6). 
The arguments have been fully and carefully considered, but are not found persuasive.
	Applicant should note that Caro-Vadillo’s teachings were applied over instant claim 29 - wherein such claim does not patentably limit administration of torasemide to a 3-5 day period – but not claim 1. Here, Applicant appears to invoke Caro-Vadillo’s teachings as evidence that the prior art teaches away from administering torasemide for periods longer than 3-5 days, but this is confounding, as claim 29 expressly requires administration of torasemide at an “initial dose” of 0.25-0.35 mg/kg/day for 3-5 days, followed by a “maintenance dose” of 0.13-0.25 mg/kg/day – which, notably, overlaps directly with the recited “initial dose”. Instant claim 29, therefore, clearly circumscribes administration of torasemide in an apparently identical dose (0.25 mg/kg/day) for > 3-5 days (i.e., the initial 3-5 day period, followed by the maintenance period, wherein the doses of torasemide clearly overlap). The distinction, then, that Applicant appears to be alleging here between the claims and the prior art is not clearly understood. 
	To the extent that Caro-Vadillo’s disclosure may provide an alleged teaching away from the administration of torasemide for 3-5 days as recited by Applicant’s claim 1, this position advanced by Applicant is unavailing. As set forth above, the teachings of Uechi applied directly to claim 1 (and claims dependent therefrom) establish the prima facie obviousness of administering torasemide to dogs with heart failure for a 3-5 day period with the specific therapeutic objective of maximizing diuresis while mitigating excessive potassium loss in the urine. Again, even if Uechi’s teachings are interpreted as suggesting administration of torasemide for > 7 days in order to yield such objective (which the Examiner 
	Applicant further alleges that “the claimed invention offers unexpected results over the cited reference”, as supported by the newly submitted 37 C.F.R. §1.132 Declaration of Emilie Guillot (hereinafter “the Guillot Declaration”), opining that “the claimed method with the specified dose range (‘from 0.25 mg/kg/day to 0.35 mg/kg/day’) and administration time frame (‘three to five days’) minimized inter-individual variability” – effects that are “of a significant, practical advantage” (Remarks, p.6-7). 
	The data has been fully and carefully considered, but is not found persuasive. 
	Allegations of unexpected results must be supported by relying upon factual evidence establishing “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance”. MPEP §716.02(b)(I) (quoting Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)). To establish unexpected results, the claimed subject matter must be compared with the closest prior art in order to be effective to rebut a prima facie case of obviousness. MPEP §716.02(e) (see also In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)). To be of probative value, any objective evidence should be supported by actual proof. MPEP §716.01(c). Applicant is reminded that “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. MPEP §716.02(d). Also, it is Applicant, not the Office, that bears the burden of explaining any data provided as evidence of nonobviousness and unexpected results. MPEP §716.02(b). See Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
The submitted Guillot Declaration presents data pertaining to an experimental study using 12 adult male Beagle dogs of placebo and 4 doses of torasemide (0.1 mg/kg/day, 0.2 mg/kg/day, 0.3 mg/kg/day, and 0.4 mg/kg/day) given on a first day, followed by a 3 day washout period, and resumed daily treatment for 10 days (until day 14) (p.11, para.[6]). The Guillot Declaration states that blood and urine was “collected to measure urinary torasemide excretion and plasma torasemide concentrations and daily diuresis and natriuresis” (p.12, para.[6]). The Guillot Declaration indicates that “urine volume excreted over 24 h increased” correspondingly with oral torasemide doses either given as a single dose > 0.3 mg/kg/day), daily diuresis after 10 diuretic treatment-days were higher than Day 1 and variable between dogs”, but that “in contrast, diuresis remained constant over time and less variable for doses up to 0.2 mg/kg/day” (p.13, para.[7]). The Guillot Declaration further asserts that “[a] low to moderate intra-individual variability of the diuretic effect was observed up to 0.2 mg/kg/day torasemide” (thereby “preventing too high an excessive diuretic effect in some dogs that respond highly to the drug”), and that “[d]iuresis increases at higher doses of torasemide [0.3 mg/kg/day and 0.4 mg/kg/day] … were highly variable among dogs” (p.14, para.[8]-[9]). 
The data proffered in the Guillot Declaration appears to establish that the diuretic response to oral torasemide increases with increasing doses of oral torasemide, but introduces greater diuretic response variability in doses greater than 0.2 mg/kg/day (specifically, 0.3 mg/kg/day and 0.4 mg/kg/day oral torasemide). See, e.g., p.12, para.[7], and Fig.1, p.13 of the Guillot Declaration. Such evidentiary showing, however, does not clearly relate to Applicant’s method of claim 1, which is specifically directed to oral torasemide doses of 0.25-0.35 mg/kg/day for the treatment of pulmonary edema in a domestic animal with heart failure. Applicant’s claimed method clearly employs oral torasemide doses that are greater than 0.2 mg/kg/day, and even greater than 0.3 mg/kg/day – the threshold dose above which the Guillot Declaration asserts oral torasemide exhibits unacceptably excessive and unpredictable diuretic response. As such, Applicant’s claim 1 appears to circumscribe embodiments that the Guillot Declaration has demonstrated exhibit allegedly undesirable diuretic effects. The data provided in the Guillot Declaration, therefore, cannot be found probative of nonobviousness as it relates to the subject matter of claim 1, as it fails to demonstrate that oral torasemide doses of between 0.2 mg/kg/day and 0.3 
Similar rationale applies also to Applicant’s instant claim 29, which requires administration of an initial oral torasemide dose of 0.25-0.35 mg/kg/day for 3-5 days, and then a maintenance dose in an overlapping range of 0.13-0.25 mg/kg/day, which again circumscribes embodiments of dosing that the Guillot Declaration has apparently demonstrated yields undesirable diuretic effects.
In any event, the Guillot Declaration conspicuously fails to address whether limiting administration of the instantly claimed oral torasemide dose of 0.25-0.35 mg/kg/day specifically for a 3-5 day period correlates to this allegedly stabilized diuretic effect and minimized inter-individual variability asserted therein. The Guillot Declaration fails to present any analysis demonstrating an unexpected, unobvious and statistically and practically significant effect that yields directly from limiting administration of a dose of 0.25-0.35 mg/kg/day particularly to a 3-5 day period as claimed. For clarity of the record, it should be noted that Applicant’s claim 1 does not patentably exclude administration for a duration > 5 days, as there is no requirement in claim 1 that administration of such dose be discontinued or modified after 3-5 days, despite Applicant’s apparent assertions to the contrary. Similar rationale applies also to claim 29, which is clearly not limited to a 3-5 day administration period (as evidenced by the further administration of a maintenance dose in quantities that overlap with the initial dose to be administered for 3-5 days).
Moreover, neither the Guillot Declaration nor Applicant addresses how such stabilized diuretic effect relates particularly to the therapeutic objective instantly claimed – i.e., the treatment of pulmonary edema in a domestic animal suffering from heart failure (claim 1) or, more specifically, a dog suffering from heart failure (claim 29). The Guillot Declaration fails to provide any explanation clearly addressing how such stabilized diuretic effect translates specifically to an unexpected, unobvious and statistically and practically significant effect in the treatment of pulmonary edema in a domestic animal suffering from heart failure as claimed. It should be observed that the Guillot Declaration is limited only to adult male beagle dogs - there is no evidence that any of such dogs actually exhibited heart failure as claimed. As such, the proffered data fails to inform the ordinarily skilled artisan as to whether such allegedly unexpected properties would have been preserved in a modified host – in this case, domestic animals 
Accordingly, the data proffered in the Guillot Declaration is insufficient to establish that Applicant’s claimed method yields unexpected and unobvious properties that correlate to the full scope of subject matter claimed. 
See MPEP §2144(II) (“The weight to be given any objective evidence is made on a case-by-case basis. The mere fact that an applicant has presented evidence does not mean that the evidence is dispositive of the issue of obviousness).
For these reasons supra, rejection of claims 1, 4-5, 8-11, 14, 22 and 28-29 is proper.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 4-5, 8-11, 14, 22 and 28-29 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 18-22 of copending U.S. Patent Application No. 16/784,452, already of record, for the reasons of record set forth at p.14-17 of the previous Office Action dated June 1, 2021, of which said reasons are herein incorporated by reference. 


Response to Applicant’s Arguments
In reply, Applicant “respectfully requests that the obviousness-type double patenting rejection be held in abeyance until patentable subject matter has been identified” (Remarks, p.8).
The arguments have been fully and carefully considered, but are not found persuasive.
Applicant is notified that the instant claims are not in condition for allowance at this time in view of the pending rejections set forth infra. In view of the fact that Applicant has failed to file a Terminal Disclaimer and/or persuasively distinguish (either through amendment and/or remark) the instant claims over the cited copending ‘452 claims, the rejection remains proper and is maintained.
Per MPEP §804(I)(B)(1)(b)(ii), when a provisional nonstatutory double patenting rejection is the only rejection remaining in an application and the applications have the same effective U.S. filing date, then “[i]f both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) with respect to the conflicting claims ... the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.” For further clarification, see also MPEP §1490.
For these reasons supra, rejection of claims 1, 4-5, 8-11, 14, 22 and 28-29 is proper.

Conclusion
Rejection of claims 1, 4-5, 8-11, 14, 22 and 28-29 is proper.
Claims 16 and 19 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
January 8, 2022